Citation Nr: 0031468	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.S. and M.K.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from December 1967 to July 
1969.  

The veteran claims that he should be granted a higher 
evaluation for PTSD.  At his October 2000 personal hearing, 
he indicated that he is receiving psychiatric treatment at 
the Department of Veterans Affairs (VA) facility in Mobile, 
Alabama.  These records should be obtained.  

The claims file contains the report of the most recent VA 
examination conducted in July 1998.  The transcribed remarks 
of the examiner are difficult to decipher due to missing text 
that resulted from a defect in the taping process.  An 
examination of the veteran would, therefore, be helpful in 
evaluating his condition.  The Board notes that a precedent 
decision of the United States Court of Appeals for Veterans 
Claims (the Court), Snuffer v. Gober, 10 Vet. App. 400 
(1997), again reminded VA that well-settled case law holds 
that a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.

The veteran appealed the initial assignment of an evaluation 
for PTSD.  The Court in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a the 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the 
Regional Office (RO) had characterized the issue in the SOC 
as one of entitlement to an increased evaluation.  
Consequently, the RO should re-phrase the issue concerning 
the assignment of a higher evaluation for PTSD in the 
supplemental statement of the case (SSOC) as indicated by the 
Court in Fenderson.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should request legible copies 
of all pertinent clinical records that 
have not been previously obtained 
including treatment records from the VA 
facility in Mobile, Alabama.  All records 
obtained should be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the severity of PTSD.  All 
indicated tests and studies must be 
conducted.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The claims folder should be made 
available to the examiner.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to the assignment 
of a higher evaluation for PTSD, with 
consideration of the principles 
enunciated in Fenderson.  If the 
determination remain unfavorable to the 
veteran, he and his representative should 
be furnished a SSOC and be afforded the 
applicable time to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


